DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 8-9 should read in part “system when [[a]] the warm-up condition or the keep-warm”.  Appropriate correction is required.
In claim 3, lines 1-3 should read in part “identifying [[a]] the warm-up condition or [[a]] the keep-warm condition comprises calculating a difference between the catalyst temperature Tcat and the exhaust”. Appropriate correction is required.
In claim 4, lines 1-2 should read in part “modifying [[an]] the exhaust flow rate comprises increasing [[an]] the exhaust flow rate of the exhaust system when [[a]] the warm-up”. Appropriate correction is required.
In claim 4, line 4 should read in part “when [[a]] the keep-warm”. Appropriate correction is required.
In claim 5, lines 1-3 should read in part “modifying [[an]] the exhaust flow rate comprises increasing a charge flow to the engine when [[a]] the warm-up condition is identified and decreasing [[a]] the charge to flow to the engine when [[a]] the keep-warm”. Appropriate correction is required.
In claim 6, line 1 should read in part “wherein the increasing and the decreasing”. Appropriate correction is required.
In claim 7, line 1 should read in part “wherein the increasing and the decreasing”. Appropriate correction is required.
In claim 8, line 1 should read in part “wherein the increasing and the decreasing”. Appropriate correction is required.
In claim 9, line 2 should read in part “wherein the increasing and the decreasing”. Appropriate correction is required.
In claim 10, line 2 should read in part “when [[a]] the warm-“. Appropriate correction is required.
In claim 10 line 4 should read in part “[[a]] the keep-warm”. Appropriate correction is required.
In claim 10, line 4 should read in part “identified.”. Appropriate correction is required.
In claim 11, line 5 should read “system and the engine;”. Appropriate correction is required.
In claim 11, line 7-8 should read in part “system when [[a]] the warm-up condition or the keep-warm”. Appropriate correction is required.
In claim 13, lines 1-3 should read in part “identifying [[a]] the warm-up condition or [[a]] the keep-warm condition comprises calculating a difference between the catalyst temperature Tcat and the exhaust”. Appropriate correction is required.
In claim 14, lines 1-2 should read in part “modifying [[an]] the exhaust flow rate comprises increasing [[an]] the exhaust flow rate of the exhaust system when [[a]] the warm-up”. Appropriate correction is required.
In claim 14, line 4 should read in part “when [[a]] the keep-warm”. Appropriate correction is required.
In claim 15, lines 1-3 should read in part “modifying [[an]] the exhaust flow rate comprises increasing a charge flow to the engine when [[a]] the warm-up condition is identified and decreasing [[a]] the charge to flow to the engine when [[a]] the keep-warm”. Appropriate correction is required.
In claim 16, line 1 should read in part “wherein the increasing and the decreasing”. Appropriate correction is required.
In claim 17, line 1 should read in part “wherein the increasing and the decreasing”. Appropriate correction is required.
In claim 18, line 1 should read in part “wherein the increasing and the decreasing”. Appropriate correction is required.
In claim 19, line 2 should read in part “wherein the increasing and the decreasing”. Appropriate correction is required.
In claim 20, line 2 should read in part “when [[a]] the warm-“. Appropriate correction is required.
In claim 20 line 4 should read in part “[[a]] the keep-warm”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szymkowicz et al. (US 2004/0216449).
In Reference to Claim 1
(See Szymkowicz, Figure 7)
Szymkowicz et al. (Szy) discloses:
	A controller (40) for operating a lean burn internal combustion engine (20) including an exhaust system (60,62,64) coupled to the lean burn internal combustion engine (20), the controller configured for: 
receiving data relating to an operating condition of one or more of the exhaust system (60,62,64) and engine (20) (See Szy, Paragraphs [0025] & [0031]); 
identifying a warm-up condition or a keep-warm condition based on the received data (See Szy, Paragraphs [0022] & [0025]); and 
modifying an exhaust flow rate of the exhaust system when a warm-up condition or keep-warm condition is identified. (See Szy, Paragraphs [0026]-[0028] w/respect to exhaust flow rate adjustment at keep-warm conditions).
	The Examiner notes that Szy identifies both warm-up and keep-warm conditions and modifies exhaust flow for keep-warm conditions. Additionally, the Examiner notes that the claims use of “or” merely requires only one option of keep-warm or warm-up condition.

In Reference to Claim 2
Szy discloses:
	wherein the received data comprises a catalyst temperature Tcat within an aftertreatment system of the exhaust system and an exhaust temperature Texh, of exhaust upstream from the aftertreatment system. (See Szy, Paragraphs [0025] & [0031]).

In Reference to Claim 3
Szy discloses:
	wherein identifying a warm-up condition or a keep-warm condition comprises calculating a difference between the catalyst temperature Tcat and exhaust temperature Texh and comparing the difference against a threshold. (See Szy, Paragraphs [0022] & [0025]).
	The Examiner notes that Szy compares after-treatment device temperature and exhaust temperature against a threshold activation temperature.

In Reference to Claim 10
Szy discloses:
	the controller further configured for: increasing an exhaust flow temperature of the exhaust system when a warm-up condition is identified (See Szy, Paragraphs [0022]) and decreasing the exhaust flow of the exhaust system when a keep-warm condition is identified. (See Szy, Paragraphs [0026]-[0027]).

In Reference to Claim 11
(See Szy, Figure 7)
Szy discloses:
	A method for operating a lean burn internal combustion engine (20) including an exhaust system (60,62,64) coupled to the lean burn internal combustion engine (20), the controller configured for: 
receiving data relating to an operating condition of one or more of the exhaust system (60,62,64) and engine (20) (See Szy, Paragraphs [0025] & [0031]); 
identifying a warm-up condition or a keep-warm condition based on the received data (See Szy, Paragraphs [0022] & [0025]); and 
modifying an exhaust flow rate of the exhaust system when a warm-up condition or keep-warm condition is identified. (See Szy, Paragraphs [0026]-[0028] w/respect to exhaust flow rate adjustment keep-warm conditions).
The Examiner notes that Szy identifies both warm-up and keep-warm conditions and modifies exhaust flow for keep-warm conditions. Additionally, the Examiner notes that the claims use of “or” merely requires only one option of keep-warm or warm-up condition.

In Reference to Claim 12
Szy discloses:
	wherein the received data comprises a catalyst temperature Tcat within an aftertreatment system of the exhaust system and an exhaust temperature Texh, of exhaust upstream from the aftertreatment system. (See Szy, Paragraphs [0025] & [0031]).

In Reference to Claim 13
Szy discloses:
	wherein identifying a warm-up condition or a keep-warm condition comprises calculating a difference between the catalyst temperature Tcat and exhaust temperature Texh and comparing the difference against a threshold. (See Szy, Paragraphs [0022] & [0025]).
	The Examiner notes that Szy compares after-treatment device temperature and exhaust temperature against a threshold activation temperature.

In Reference to Claim 20
Szy discloses:
	the method further configured for: increasing an exhaust flow temperature of the exhaust system when a warm-up condition is identified (See Szy, Paragraphs [0022]) and decreasing the exhaust flow of the exhaust system when a keep-warm condition is identified. (See Szy, Paragraphs [0026]-[0027]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-9 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szymkowicz et al. (US 2004/0216449) in view of Asanuma (US 2003/0131593).
In Reference to Claim 4
Szy discloses: 
	wherein modifying an exhaust flow rate comprises decreasing the exhaust flow rate of the exhaust system when a keep-warm condition is identified. (See Szy, Paragraphs [0026]-[0028] w/respect to exhaust flow rate adjustment at idle and deceleration which are keep-warm conditions).
Szy discloses the claimed invention except:
increasing an exhaust flow rate of the exhaust system when a warm-up condition is identified.
Asanuma (Asa) discloses an exhaust emissions system with cold start warm up control. (See Asa, Paragraph [0036]). Asa discloses increasing engine RPM to increase the flow of exhaust gas during cold start to facilitate rapid aftertreatment device warmup. (See Asa, Paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the engine RPM to increase exhaust flow during warmup conditions, as both references are directed towards exhaust emissions system with cold start warm up controls. One of ordinary skill in the art would have recognized that during warmup conditions at cold startup of the engine (as opposed to keep warm conditions of falling aftertreatment temperatures) that increasing engine RPM would facilitate a higher exhaust flow rate to heat the aftertreatment system quickly and efficiently to activation temperature. (See Asa, Pargraphs [0031] & [0036]).

In Reference to Claim 5
Szy discloses: 
	wherein modifying an exhaust flow rate comprises decreasing a charge flow to the engine when a keep-warm condition is identified. (See Szy, Paragraphs [0026]-[0028] w/respect to exhaust flow rate adjustment at idle and deceleration which are keep-warm conditions & Paragraph [0021] w/respect to intake charging adjustment).
Asanuma (Asa) discloses an exhaust emissions system with cold start warm up control. (See Asa, Paragraph [0036]). Asa discloses increasing engine RPM (and increasing air flow to the engine) to increase the flow of exhaust gas during cold start to facilitate rapid aftertreatment device warmup. (See Asa, Paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the engine RPM and the charge air flow to increase exhaust flow during warmup conditions, as both references are directed towards exhaust emissions system with cold start warm up controls. One of ordinary skill in the art would have recognized that during warmup conditions at cold startup of the engine (as opposed to keep warm conditions of falling aftertreatment temperatures) that increasing engine RPM and charge air-flow would facilitate a higher exhaust flow rate to heat the aftertreatment system quickly and efficiently to activation temperature. (See Asa, Pargraphs [0031] & [0036]).

In Reference to Claim 6
The Szy-Asa combination discloses:
wherein increasing or decreasing the charge flow comprises modifying a boost pressure Pchg to the engine. (See Szy, Paragraphs [0026]-[0028] w/respect to exhaust flow rate adjustment at idle and deceleration which are keep-warm conditions & Paragraph [0021] w/respect to intake charging adjustment & See Asa, Paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the engine RPM and the charge air flow to increase exhaust flow during warmup conditions, as both references are directed towards exhaust emissions system with cold start warm up controls. One of ordinary skill in the art would have recognized that during warmup conditions at cold startup of the engine (as opposed to keep warm conditions of falling aftertreatment temperatures) that increasing engine RPM and charge air-flow would facilitate a higher exhaust flow rate to heat the aftertreatment system quickly and efficiently to activation temperature. (See Asa, Pargraphs [0031] & [0036]).

In Reference to Claim 7
The Szy-Asa combination discloses:
wherein increasing or decreasing the charge flow comprises modifying an idle speed Weng of the engine. (See Asa, Paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the engine RPM to increase exhaust flow during warmup conditions, as both references are directed towards exhaust emissions system with cold start warm up controls. One of ordinary skill in the art would have recognized that during warmup conditions at cold startup of the engine (as opposed to keep warm conditions of falling aftertreatment temperatures) that increasing engine RPM would facilitate a higher exhaust flow rate to heat the aftertreatment system quickly and efficiently to activation temperature. (See Asa, Pargraphs [0031] & [0036]).

In Reference to Claim 8
The Szy-Asa combination discloses:
wherein increasing or decreasing the charge flow comprises modifying an exhaust gas recirculation (EGR) flow megr of the exhaust system. (See Szy, Paragraph [0021] & [0026]-[0028] w/respect to exhaust flow rate adjustment at idle and deceleration which are keep-warm conditions & See Asa, Paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the engine RPM and the charge air flow to increase exhaust flow during warmup conditions, as both references are directed towards exhaust emissions system with cold start warm up controls. One of ordinary skill in the art would have recognized that during warmup conditions at cold startup of the engine (as opposed to keep warm conditions of falling aftertreatment temperatures) that increasing engine RPM and charge air-flow would facilitate a higher exhaust flow rate to heat the aftertreatment system quickly and efficiently to activation temperature. (See Asa, Pargraphs [0031] & [0036]).

In Reference to Claim 9
The Szy-Asa combination discloses:
	wherein increasing or decreasing the charge flow comprises modifying a firing fraction FF of the engine (See Szy, Paragraphs [0021]-[0022]); wherein the firing fraction (FF) is determined by selectively firing or skipping one or more working cycles of the one or more working chambers, wherein one of the one or more working chambers may be fired during one engine cycle and then skipped during the next engine cycle and selectively skipped or fired during the next engine cycle. (See Szy, Paragraphs [0021]-[0022]).

In Reference to Claim 14
Szy discloses: 
	wherein modifying an exhaust flow rate comprises decreasing the exhaust flow rate of the exhaust system when a keep-warm condition is identified. (See Szy, Paragraphs [0026]-[0028] w/respect to exhaust flow rate adjustment at idle and deceleration which are keep-warm conditions).
Szy discloses the claimed invention except:
increasing an exhaust flow rate of the exhaust system when a warm-up condition is identified.
Asanuma (Asa) discloses an exhaust emissions system with cold start warm up control. (See Asa, Paragraph [0036]). Asa discloses increasing engine RPM to increase the flow of exhaust gas during cold start to facilitate rapid aftertreatment device warmup. (See Asa, Paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the engine RPM to increase exhaust flow during warmup conditions, as both references are directed towards exhaust emissions system with cold start warm up controls. One of ordinary skill in the art would have recognized that during warmup conditions at cold startup of the engine (as opposed to keep warm conditions of falling aftertreatment temperatures) that increasing engine RPM would facilitate a higher exhaust flow rate to heat the aftertreatment system quickly and efficiently to activation temperature. (See Asa, Pargraphs [0031] & [0036]).

In Reference to Claim 15
Szy discloses: 
	wherein modifying an exhaust flow rate comprises decreasing a charge flow to the engine when a keep-warm condition is identified. (See Szy, Paragraphs [0026]-[0028] w/respect to exhaust flow rate adjustment at idle and deceleration which are keep-warm conditions & Paragraph [0021] w/respect to intake charging adjustment).
Asanuma (Asa) discloses an exhaust emissions system with cold start warm up control. (See Asa, Paragraph [0036]). Asa discloses increasing engine RPM (and increasing air flow to the engine) to increase the flow of exhaust gas during cold start to facilitate rapid aftertreatment device warmup. (See Asa, Paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the engine RPM and the charge air flow to increase exhaust flow during warmup conditions, as both references are directed towards exhaust emissions system with cold start warm up controls. One of ordinary skill in the art would have recognized that during warmup conditions at cold startup of the engine (as opposed to keep warm conditions of falling aftertreatment temperatures) that increasing engine RPM and charge air-flow would facilitate a higher exhaust flow rate to heat the aftertreatment system quickly and efficiently to activation temperature. (See Asa, Pargraphs [0031] & [0036]).

In Reference to Claim 16
The Szy-Asa combination discloses:
wherein increasing or decreasing the charge flow comprises modifying a boost pressure Pchg to the engine. (See Szy, Paragraphs [0026]-[0028] w/respect to exhaust flow rate adjustment at idle and deceleration which are keep-warm conditions & Paragraph [0021] w/respect to intake charging adjustment & See Asa, Paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the engine RPM and the charge air flow to increase exhaust flow during warmup conditions, as both references are directed towards exhaust emissions system with cold start warm up controls. One of ordinary skill in the art would have recognized that during warmup conditions at cold startup of the engine (as opposed to keep warm conditions of falling aftertreatment temperatures) that increasing engine RPM and charge air-flow would facilitate a higher exhaust flow rate to heat the aftertreatment system quickly and efficiently to activation temperature. (See Asa, Pargraphs [0031] & [0036]).

In Reference to Claim 17
The Szy-Asa combination discloses:
wherein increasing or decreasing the charge flow comprises modifying an idle speed Weng of the engine. (See Asa, Paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the engine RPM to increase exhaust flow during warmup conditions, as both references are directed towards exhaust emissions system with cold start warm up controls. One of ordinary skill in the art would have recognized that during warmup conditions at cold startup of the engine (as opposed to keep warm conditions of falling aftertreatment temperatures) that increasing engine RPM would facilitate a higher exhaust flow rate to heat the aftertreatment system quickly and efficiently to activation temperature. (See Asa, Pargraphs [0031] & [0036]).

In Reference to Claim 18
The Szy-Asa combination discloses:
wherein increasing or decreasing the charge flow comprises modifying an exhaust gas recirculation (EGR) flow megr of the exhaust system. (See Szy, Paragraph [0021] & [0026]-[0028] w/respect to exhaust flow rate adjustment at idle and deceleration which are keep-warm conditions & See Asa, Paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the engine RPM and the charge air flow to increase exhaust flow during warmup conditions, as both references are directed towards exhaust emissions system with cold start warm up controls. One of ordinary skill in the art would have recognized that during warmup conditions at cold startup of the engine (as opposed to keep warm conditions of falling aftertreatment temperatures) that increasing engine RPM and charge air-flow would facilitate a higher exhaust flow rate to heat the aftertreatment system quickly and efficiently to activation temperature. (See Asa, Pargraphs [0031] & [0036]).

In Reference to Claim 19
The Szy-Asa combination discloses:
	wherein increasing or decreasing the charge flow comprises modifying a firing fraction FF of the engine (See Szy, Paragraphs [0021]-[0022]); wherein the firing fraction (FF) is determined by selectively firing or skipping one or more working cycles of the one or more working chambers, wherein one of the one or more working chambers may be fired during one engine cycle and then skipped during the next engine cycle and selectively skipped or fired during the next engine cycle. (See Szy, Paragraphs [0021]-[0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishimura, Willats, Pipis, Rayl, Foster, Brown, Forster, Tripathi, and Silvestri show cylinder deactivation control devices within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746